MEMORANDUM


     TO :      Honorable Sidney H. Stein
               U.S. District Judge

     FROM: Dominique Jackson
           U.S. Pretrial Services Officer

                                                                                RE: Joseph Ciaccio
                                                                                   "a/k/a Joseph Gallagher"
                                                                                     I 9-CR-00833-SHS-6




The attached memorandum was prepared by Pretrial Services Officer

 Dominique Jackson                                                                212-805-4316
     Name                                                                        Phone Number

Pretrial Services is respectfully requesting a bail violation hearing be held to address the
defendant' s noncompliance.

Please initial the appropriate box(es) and return this form to us so that we may comply with your
instructions.

[]      I have reviewed the information that you have supplied. I do not believe that this matter
requires any action by the Court at this time.


K           My office will inform all parties concerned that I will conduct a Bail Review Hearing in

            Courtroom #   \h'ge,_r,£9~~- on   ~ ~"'-:::;,1""7--.;:_   at ~ ·. uV £<A"·
                                                                       Time




[]          I request that a Bail Review Hearing be conducted by:

                   []      The presiding Magistrate Judge in courtroom # SA.

                   []      The District Court Judge presiding in Part I.

                   []      _ _ _ _ _ _ __ _ _ _ __ _                       at his/her earliest convenience.
